*621ON MOTION ROE EEHEARING.
Movant in Ms original brief cited Thompson v. Cody, 100 Ga. 771 (28 S. E. 669), and again in Ms motion insists upon it as controlling in this case. That case is not applicable, because it did not involve the sale of property by a wife to her husband. It was thoroughly examined when the judgment was rendered, and note 2 of the decision was intended to show its inapplicability. If the facts in that case had shown a sale by the wife to her husband, the decision would-have been controlled by Hood v. Perry, 75 Ga. 310 (2), cited in note 1.

Rehearing denied.


All the Justices concur.